             Case 1:21-cr-00077-RDM Document 19 Filed 08/13/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA

 v.                                                        Crim. Action No. 21-77-1 (RDM)

 MELODY STEELE-SMITH,

                           Defendant.



         DEFENDANT’S MOTION TO COMPEL DISCOVERY UNDER RULE 16
                        AND BRADY V. MARYLAND

        Defendant Melody Steele-Smith (“Ms. Smith”), through undersigned counsel, respectfully

moves this Court to compel the government to disclose material evidence. Specifically, Ms. Smith

requests (1) the cell phone extraction (or cell phone itself) that was seized from Ms. Smith; (2) any

and all relevant surveillance and body worn cameras from inside and around the Capitol on January

6, 2021. 1

        Undersigned counsel appreciates that there is a significant volume of January 6 discovery

that the government is working hard to assess, organize, and deliver to the relevant defendants;

however, this volume of general discovery—of undetermined relevance to particular defendants—

does not in any way bear upon government’s capacity to deliver discovery that has already been

identified as relevant to a particular defendant. Here, the subject matter of Ms. Smith’s discovery

request is of known relevance to Ms. Smith. Even so, the government has failed to produce this

critical discovery for eight months. It is plainly unacceptable.


11
  The government has provided surveillance videos from inside the capitol. It is not clear whether the videos
provided represent all of the relevant surveillance video. The government has not provided any body worn camera
footage.

                                                       1
         Case 1:21-cr-00077-RDM Document 19 Filed 08/13/21 Page 2 of 8




       Ms. Smith is a 58-year-old Navy veteran. Prior to her arrest for her alleged activities on

January 6, she had never been arrested. She is not alleged to have committed any acts of violence

or destruction of property on January 6th. She is a mother, a grandmother, and a respected member

of her Gloucester, VA community. As anticipated, she has been in perfect compliance with

conditions of pre-trial release since January 22, 2021. Ms. Smith should not have to bear the burden

of sustained uncertainty about the serious felony charges that she faces while the government

delays and represents--without justification--that it is unable to provide timely discovery and

Brady material.

                   I.      FACTUAL AND PROCEDURAL BACKGROUND

       Ms. Smith was arrested in connection with her January 6 activities on January 20, 2021.

She was ordered released with conditions on January 22, 2021. On February 3, 2021, an Indictment

was filed charging Ms. Smith with aiding and abetting the obstruction of an official proceeding in

violation of 18 U.S.C. §§ 1512(c)(2), 2; entering and remaining in a restricted building or grounds

in violation of 18 U.S.C. § 1752(a)(1); disorderly and disruptive conduct in a restricted building

or grounds in violation of 18 U.S.C. § 1752(a)(2); entering and remaining in certain rooms in the

Capitol building in violation of 40 U.S.C. § 5104(e)(2)(C); and disorderly conduct in a Capitol

building in violation of 40 U.S.C. § 5104(e)(2)(D). Indictment, Doc. No. 8. Ms. Smith was initially

represented by Tony Miles (“Mr. Miles”). When Mr. Miles left the Office of the Federal Public

Defender for the District of Columbia, undersigned counsel filed a notice of appearance. Doc. No.

13. Upon his departure, Mr. Miles kindly provided the case file – including preliminary discovery

– to undersigned counsel, as the government indicates in its briefing. See Gov’t Status Report on

Discovery, Doc. No. 18. This preliminary disclosure included Ms. Smith’s Federal Bureau of




                                                 2
            Case 1:21-cr-00077-RDM Document 19 Filed 08/13/21 Page 3 of 8




Investigation (“FBI”) 302 report, and a search warrant for certain Facebook data from her account.

See id.

          On June 10, 2021, the government filed an unopposed motion to continue a status

conference, then-scheduled for June 11, 2021. The Court granted the motion and the status

conference was rescheduled for August 3, 2021. Undersigned counsel did not oppose the motion

to continue the June status conference for sixty days, based only on the government’s

representation to counsel that it would provide additional discovery prior to the next status date.

Despite two written requests for discovery—to which the government did not respond—additional

discovery was not provided. Undersigned counsel raised the issue at the August 3 status

conference. The Court ordered the government to provide discovery no later than August 13, 2021.

See Minute Entry, August 3, 2021. Despite that clear directive, the government has not produced

the specific discovery requested, including material law enforcement discussed with Ms. Smith

during her interview and material referenced in the Affidavit in support of Ms. Smith’s arrest.

          The Affidavit in support of Ms. Smith’s arrest references several categories of material,

both within the government’s possession and previously identified as relevant to this case. For

example, as noted supra, the Affidavit alleges that Ms. Smith entered the capitol and took video

and photos from her phone. Doc. 1-1. The Affidavit also references a tip to law enforcement and

subsequent surveillance of Ms. Smith’s home. Id. The defense has not received the report of the

tip, surveillance operation of her home, or the contents of Ms. Smith’s phone 2, which law

enforcement seized from her when she was arrested.




2
 In response to the undersigned’s specific request for the phone, government counsel represented that the government
does not have the phone. This is troubling to say the least, given that it was seized from Ms. Smith eight months ago.

                                                          3
         Case 1:21-cr-00077-RDM Document 19 Filed 08/13/21 Page 4 of 8




                                              ARGUMENT

       A.      Rule 16 requires the production of Ms. Smith’s phone and other relevant video
               evidence.

       Federal Rule of Criminal Procedure 16(a)(1)(E) provides defendants with broad discovery

rights. The rule requires the production, upon defendant’s request, of documents and objects

within the government’s possession, custody, or control that are “material to preparing the

defense.” Fed. R. Crim. P. 16(a)(1)(E). Materiality “is not a heavy burden.” United States v.

Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993). Evidence is material—whether exculpatory or

inculpatory—“as long as there is a strong indication that it will play an important role in

uncovering admissible evidence, aiding witness preparation, corroborating testimony, or assisting

impeachment or rebuttal.” United States v. Marshall, 132 F.3d 63, 68 (D.C. Cir. 1998) (quoting

Lloyd, 992 F.2d at 351). A defendant makes an adequate showing of materiality where they

“present[s] any facts which would tend to show that the government was in possession of

information that would be helpful to the defense.” United States v. Cadet, 727 F.2d 1453, 1466

(9th Cir. 1984).

       Ms. Smith can clearly make a showing of materiality in the requested discovery. The

material requested was relied upon in the government’s Affidavit and therefore used as the

probable cause basis in support of her arrest. It is critical information that she must have in order

to prepare her defense: she cannot begin preparing for trial if she cannot review the materials upon

which the government has and likely will rely. Likewise, she needs to review her the contents of

her phone to extract and identify evidence that will be exculpatory as to her plans, intent, and

conduct on January 6. Finally, and similarly, body worn camera of officers in Ms. Smith’s vicinity

is also critical to preparing her defense. Indeed, one image captures police officers close to Ms.

Smith. The government has not provided body worn camera footage of any of the officers that may

                                                 4
          Case 1:21-cr-00077-RDM Document 19 Filed 08/13/21 Page 5 of 8




have encountered Ms. Smith. This footage is material to each charge, as it contextualizes her

specific conduct on January 6.

       In determining what to disclose under Rule 16, “the government cannot take a narrow

reading of the term ‘material’ . . . [n]or may it put itself in the shoes of defense counsel in

attempting to predict the nature of what the defense may be or what may be material to its

preparation.” United States v. Safavian, 233 F.R.D. 12, 15 (D.D.C. 2005). Rather, “[t]he language

and the spirit of the Rule are designed to provide to a criminal defendant, in the interest of fairness,

the widest possible opportunity to inspect and receive such materials in the possession of the

government as may aid him in presenting his side of the case.” United States v. Libby, 429 F.

Supp. 2d 1, 5 (D.D.C. 2006) (quoting United States v. Poindexter, 727 F. Supp. 1470, 1473 (D.D.C.

1989); see also Fed. R. Crim. P. 16, advisory committee note (amend. 1974) (explaining how

“broad discovery contributes to the fair and efficient administration of criminal justice” and that

Rule 16 provides “the minimum amount of discovery to which the parties are entitled. It is not

intended to limit the judge’s discretion to order broader discovery in appropriate cases”) (emphasis

added). Because it is in the interest of fairness that criminal defendants have “the widest possible

opportunity to inspect and receive” material in the government’s possession that may aid in the

defense, disputes regarding the discoverability of information under Rule 16 “should be resolved

in the defendants’ favor.” United States v. Karake, 281 F. Supp. 2d 302, 306 (D.D.C. 2003).

       B.      Brady v. Maryland mandates the production of the requested material.

       The government has additional disclosure obligations under Brady v. Maryland and its

progeny that serve as an alternative, constitutional basis for disclosure. 373 U.S. 83 (1963). In the

pretrial setting, Brady requires disclosure of any information that is “favorable” to the defense,

“without regard to whether the failure to disclose it likely would affect the outcome of the



                                                   5
         Case 1:21-cr-00077-RDM Document 19 Filed 08/13/21 Page 6 of 8




upcoming trial.”    United States v. Safavian, 233 F.R.D. 12, 16 (D.D.C. 2005). Favorable

information includes any information “that tends to help the defense by either bolstering the

defense case or impeaching potential prosecution witnesses.” Id.

       The government’s broad disclosure obligations arise out of the “special role played by the

American prosecutor in the search for truth in criminal trials.” Strickler v. Greene, 527 U.S. 263,

280 (1999). The prosecutor’s interest “is not that [she] shall win a case, but that justice shall be

done.” Berger v. United States, 295 U.S. 78, 99 (1935). And in her pursuit of justice, “‘the

individual prosecutor has a duty to learn of any favorable evidence known to the others acting on

the government’s behalf in th[e] case,’” including from the Metropolitan Police Department, the

FBI, the Department of Homeland Security, and to disclose that information to the defendant. See

Strickler, 527 U.S. at 281 (quoting Kyles v. Whitley, 514 U.S. 419, 437 (1995)); In Re Sealed Case,

185 F.3d 887, 896 (D.C. Cir. 1999) (discussing that prosecutors have a duty to learn of and disclose

files in the possession of the Drug Enforcement Agency). Because of the prosecutor’s special role,

courts “look with disfavor on narrow readings by prosecutors of the government’s obligations

under Brady.” United States v. Singhal, 876 F. Supp. 2d 82, 104 (D.D.C. 2012). “Where doubt

exists as to the usefulness of the evidence to the defendant, the government must resolve all such

doubts in favor of full disclosure.” Safavian, 233 F.R.D. at 17; see also U.S. Attorney’s Manual

§ 9-5.001.C.1 (requiring disclosure of “information that is inconsistent with any element of any

crime charged . . . regardless of whether the prosecutor believes such information will make the

difference between conviction and acquittal of the defendant for a charged crime.”). As the

Supreme Court explained, “a prosecutor anxious about tacking too close to the wind will disclose

a favorable piece of evidence. This is as it should be.” Kyles, 514 U.S. at 439.




                                                 6
         Case 1:21-cr-00077-RDM Document 19 Filed 08/13/21 Page 7 of 8




       Defense counsel has a good faith basis for believing that Ms. Smith’s phone and body worn

camera footage will have information that is favorable to her defense. For example, her phone is

likely to have messages and photos that show that she did not use violence or destroy property in

order to enter the Capitol. It will also likely show that law enforcement present at the Capitol did

not attempt to prevent her entry or notify her that the grounds were restricted from public access.

Footage from the body worn cameras will likely show that she did not use violence, destroy

property, and that she was not provided affirmative notice about the restricted areas. Perhaps most

importantly, her phone will also contain material that shows that she did not have the requisite

intent for the charged offenses. Without these critical materials, Ms. Smith can neither prepare a

defense nor be expected to engage in meaningful plea negotiations—negotiations that, if

successful, aide in reducing the burden of the government’s broader discovery challenges.

                                       II.     CONCLUSION

       For the reasons set forth above, and for such other reasons as this Court may determine,

Ms. Smith respectfully requests that the Court order the government to provide defense counsel

with Ms. Smith’s cell phone extraction (or the phone itself), any all relevant surveillance video,

and any and all body worn camera no later than August 20, 2021.

Respectfully submitted,


                                                     ________/s____________
                                                     Elizabeth A. Mullin, Esquire
                                                     Attorney for Defendant
                                                     DC Bar No. 484020
                                                     Virginia Bar No. 86668
                                                     Office of the Federal Public Defender
                                                     1650 King Street, Suite 500
                                                     Alexandria, VA 22314
                                                     (703)600-0879 (telephone)
                                                     elizabeth_mullin@fd.org



                                                 7
         Case 1:21-cr-00077-RDM Document 19 Filed 08/13/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 13 2021, I will electronically file the foregoing with the
Clerk of court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all counsel of record.




                                                     __________/s/___________
                                                     Elizabeth A. Mullin, Esquire
                                                     Attorney for Defendant
                                                     DC Bar No. 484020
                                                     Virginia Bar No. 86668
                                                     Office of the Federal Public Defender
                                                     1650 King Street, Suite 500
                                                     Alexandria, VA 22314
                                                     (703)600-0879 (telephone)
                                                     (703)600-0880 (facsimile)
                                                     elizabeth_mullin@fd.org




                                                 8
